DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/6/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 5, lines 2-3, “the tracking device” should read “the frequency tracking device” in accordance with apparent antecedent relation to “a frequency tracking device” recited in claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 11, lines 11-12, “the digital representation of a waveform” renders claim 11 indefinite due to unclear antecedent basis.  The overall claim language appears to indicate that “the digital representation of a waveform” refers to “digitizing the received analogue signal under test” in line 5.  Therefore, for the purpose of examination, “the digital representation of a waveform” in lines 11-12 is interpreted as “the digitized analogue signal under test.”
Claims 12-20 depend from rejected claim 11 and are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafizovic (US 2012/0313697 A1).

As to claim 11, Hafizovic teaches “[a] method for mixing a high frequency signal with frequency variation to a predetermined frequency bandwidth (FIG. 8 mixers 608 and 609, [0044]), the method comprising: 
receiving an analogue signal under test (FIG. 8 input from deflection detector 601 to A/D converter 602); 
digitizing the received analogue signal under test (FIG. 8 A/D converter 602); 
tracking a frequency of the analogue signal under test or the digitized signal under test (FIG. 8 frequency detector 603 configured to track frequency of output from A/D converter 602, [0043]), 
generating a digital signal with a predetermined frequency (FIG. 8 oscillators 605 and 606 providing respective outputs to mixers 608 and 609 (Examiner notes that mixers 608 and 609 are digital input mixers as evidenced by receiving the other inputs from A/D converter 602), [0044]), wherein the predetermined frequency is set based on the tracked frequency ([0044] disclosing that the control frequencies f3 and f4 that control the outputs of oscillators 605 and 606 determined based in part on tracked frequency f2); and 
mixing the digitized signal under test and the digital representation of a waveform (FIG. 8 depicting mixers 608 and 609 configured to mix test signal f2 from output of A/D converter 602 and outputs of oscillators 605 and 606).”  

As to claim 12, Hafizovic teaches “[t]he method of claim 11, wherein the frequency of the generated digital signal is continuously adapted in response to a variation of the tracked frequency in real-time (Hafizovic: FIG. 8 oscillators 605 and 606 configured to receive and process tracked frequency from variable cantilever oscillations; [0044]).” 

As to claim 13, Hafizovic teaches “[t]he method of claim 11, wherein the tracking of the analogue signal under test or the digitized signal under test is performed by a phase-locked loop ([0043]).” 

As to claim 14, Hafizovic teaches “[t]he method of claim 11, wherein the frequency of the generated digital signal is set to the tracked frequency (FIG. 8 oscillators 605 and 606 outputs set based on frequency tracked by frequency detector 603, [0043]-[0044]).”  

As to claim 17, Hafizovic teaches “[t]he method of claim 11, comprising applying a filtering to a result of the mixing, wherein the filtering is performed by a predetermined filter bandwidth (FIG. 8 low-pass filters 607 and 610).” 

As to claim 18, Hafizovic teaches “[t]he method of claim 17, wherein the filtering comprises a low-pass filtering (FIG. 8 low-pass filters 607 and 610).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic (US 2012/0313697 A1) in view of Feldhaus (US 11,050,430).
 
As to claim 1, Hafizovic teaches “[a] signal processing apparatus (FIG. 8) for mixing a high frequency signal with frequency variation to a predetermined frequency bandwidth (FIG. 8 mixers 608 and 609), the signal processing apparatus comprising: 
an input for receiving an analogue signal under test (FIG. 8 input from deflection detector 601 to A/D converter 602); 
an analogue-to-digital converter for digitizing the received analogue signal under test (FIG. 8 A/D converter 602); 
a” “oscillator” “for generating a digital signal with a predetermined frequency (FIG. 8 oscillators 605 and 606 providing respective outputs to mixers 608 and 609 (Examiner notes that mixers 608 and 609 are digital input mixers as evidenced by receiving the other inputs from A/D converter 602), [0044]); 
a digital frequency converter (FIG. 8 mixers 608 and 609) for mixing the digitized signal under test provide by the analogue-to-digital converter and the digital representation of a waveform generated by the” (oscillator) (FIG. 8 depicting mixers 608 and 609 configured to mix test signal f2 from output of A/D converter 602 and outputs of oscillators 605 and 606); and 
a frequency tracking device for tracking a frequency of the analogue signal under test or the digitized signal under test (FIG. 8 frequency detector 603 configured to track frequency of output from A/D converter 602, [0043]), wherein the” (oscillator) “is configured to set the predetermined frequency of the” (oscillator) “based on the frequency tracked by the frequency tracking device ([0044]).”
Hafizovic does not characterize the particular type of oscillator used as oscillators 605 and 606 and therefore does not expressly teach “a numerically-controlled oscillator.”  
Feldhaus discloses a sampling device that includes a numerically-controlled oscillator (FIG. 2 NCO 30) that provides an input to a mixer that also receives digitized signal input (FIG. 2 mixer 32 receiving inputs from NCO 30 and from receiving path 38) and having an output frequency determined based on the frequency of a frequency tracking device (FIG. 2 frequency detector 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Feldhaus teaching of using a numerically-controlled oscillator to compensate for non-linear variations in the input signal with the apparatus that applies digitized inputs to the oscillators taught by Hafizovic such because such a combination would amount to combining known elements in known ways to achieve predictable results. 
It should be noted that “for mixing a high frequency signal with frequency variation to a predetermined frequency bandwidth” in relation to the claimed apparatus expresses an intended application that does not limit the structure of the apparatus and is therefore not given patentable weight. MPEP § 2111.02.

As to claim 2, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1, wherein the predetermined frequency of the digital signal generated by the NCO is continuously adapted in response to a variation of the 24R117.0113US1 frequency tracked by the frequency tracking device in real-time (Hafizovic oscillators 605 and 606 modified by teaching of Feldhaus to be NCOs are configured to receive and process tracked frequency from variable cantilever oscillations; Hafizovic: [0044]).”  

As to claim 3, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1, wherein the frequency tracking device comprises a phase-locked loop (Hafizovic: [0043]).”  

As to claim 4, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1, wherein the predetermined frequency of the digital signal generated by the NCO is set to the tracked frequency tracked by the tracking device (Hafizovic: FIG. 8 oscillators 605 and 606 outputs set based on frequency tracked by frequency detector 603, [0043]-[0044]).” 

As to claim 7, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1, comprising a filter for receiving an output of the digital frequency converter and applying a filtering by a predetermined filter bandwidth to the received output of the digital frequency converter (Hafizovic: FIG. 8 low-pass filters 607 and 610).”  

As to claim 8, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 7, wherein the filter is a low-pass filter (Hafizovic: FIG. 8 low-pass filters 607 and 610).” 

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic and Feldhaus as applied to claim 1 above, and further in view of Kim (US 2008/0246881 A1).

As to claim 5, and as best understood in view of the rejection of claim 5 under 112(b), the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1,” but does not expressly disclose “wherein an offset is added to the tracked frequency tracked by the tracking device to obtain the predetermined frequency which is set in the NCO.”  
Kim discloses a DTV receiving system and method in which an offset is added to a tracked frequency to obtain a predetermined frequency which is set in a NCO (FIG. 24 blocks 1020 and 1060; [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kim’s disclosed added offset to a tracked frequency to the apparatus disclosed by Hafizovic as modified by Feldhaus.  The motivation would have been to compensate for variations in frequency of the incoming signal as disclosed by Kim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic and Feldhaus as applied to claim 1 above, and further in view of Weiss (US 2020/0174061 A1).
As to claim 6, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 1,” but does not appear to teach “an analog frequency converter for converting the received analog signal under test to an intermediate frequency and providing the converted signal to the analogue-to-digital converter.” 
Weiss teaches an analog frequency converter for converting an analog signal under test to an intermediate frequency and providing the converted signal to the analogue-to-digital converter (FIG. 3 measurement system includes an embedded mixer within DUT 21 for converting input RF to IF applied to ADC 23, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Weiss teaching of RF to IF down conversion to the apparatus disclosed by Hafizovic as modified by Feldhaus such that the signal output by detector 601 is converted to IF prior to A/D conversion.  The motivation would have been to enable the A/D converter disclosed by Hafizovic (FIG. 8 A/D converter 602) to operate at a moderate (non-excessive) sampling rate to reconstruct the signal.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic and Feldhaus as applied to claim 7 above, and further in view of Wang (US 2022/0286161 A).

As to claim 9, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 7,” and Hafizovic discloses recovering a narrow frequency band of interest ([0003]).  However, neither Hafizovic nor Feldhaus express teaches a filter to apply “a filter bandwidth equal or less than 10 Hz.”  
Wang discloses a system and method of power line communication that includes applying a filter bandwidth equal or less than 10 Hz ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Wang’s teaching of applying a narrow band filter having a filter bandwidth equal to or less than 10 Hz to the apparatus disclosed by Hafizovic as modified by Feldhaus.  The motivation would have been to recover a particular narrowband frequency of interest as suggested by Hafizovic.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic and Feldhaus as applied to claim 7 above, and further in view of Najile (US 5,179,344).

As to claim 10, the combination of Hafizovic and Feldhaus teaches “[t]he signal processing apparatus of claim 7” but does not expressly teach “a power detector for determining a power level of the filtered signal output by the filter.” 
Najile teaches a power detector for determining a power level of a filtered signal output by a filter (col. 5 lines 55-57; col. 7 lines 19-23; FIG. 9 spectrum analyzers 20 and 20’).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the power detector taught by Najile with the apparatus taught by Hafizovic as modified by Feldhaus such that a power detector such as a spectrum analyzer determines a power level of the signal from the low pass filter disclosed by Hafizovic.  The motivation would have been to analyze signal power characteristics of the demodulated signal during runtime or signal strength test/calibration intervals as suggested by Najile.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic as applied to claim 11 above in view of Kim (US 2008/0246881 A1).

As to claim 15, and as best understood in view of the rejection of claim 15 under 112(b), Hafizovic teaches “[t]he method of claim 11,” but does not expressly disclose “wherein an offset is added to the tracked frequency to set the predetermined frequency of the generated digital signal.” 
Kim discloses a DTV receiving system and method in which an offset is added to a tracked frequency to set a predetermined frequency of a generated digital signal (FIG. 24 blocks 1020 and 1060; [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kim’s disclosed added offset to a tracked frequency to the apparatus disclosed by Hafizovic.  The motivation would have been to compensate for variations in frequency of the incoming signal as disclosed by Kim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic as applied to claim 11 above in view of Weiss (US 2020/0174061 A1).

As to claim 16, Hafizovic teaches “[t]he method of claim 11,” but does not expressly teach “converting the received analog signal under test to an intermediate frequency, wherein digitizing the signal under test is digitizing the converted signal.”
Weiss teaches converting the received analog signal under test to an intermediate frequency, wherein digitizing the signal under test is digitizing the converted signal (FIG. 3 measurement system includes an embedded mixer within DUT 21 for converting input RF to IF applied to ADC 23, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Weiss teaching of RF to IF down conversion to the apparatus disclosed by Hafizovic such that the signal output by detector 601 is converted to IF prior to A/D conversion.  The motivation would have been to enable the A/D converter disclosed by Hafizovic (FIG. 8 A/D converter 602) to operate at a moderate (non-excessive) sampling rate to reconstruct the signal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic as applied to claim 17 above in view of Wang (US 2022/0286161 A).

As to claim 19, Hafizovic teaches “[t]he method of claim 17,” and further discloses recovering a narrow frequency band of interest ([0003]).  However, Hafizovic does not expressly disclose “wherein filtering applies a narrow filter bandwidth, in particular a filter bandwidth equal or less than 10 Hz.” 
Wang discloses a system and method of power line communication that includes applying a filter bandwidth equal or less than 10 Hz ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Wang’s teaching of applying a narrow band filter having a filter bandwidth equal to or less than 10 Hz to the apparatus disclosed by Hafizovic.  The motivation would have been to recover a particular narrowband frequency of interest as suggested by Hafizovic.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hafizovic as applied to claim 17 above in view of Najile (US 5,179,344).

As to claim 20, Hafizovic teaches “[t]he method of claim 17,” but does not expressly disclose “determining a power level of the filtered signal.”
Najile teaches a power detector for determining a power level of a filtered signal (col. 5 lines 55-57; col. 7 lines 19-23; FIG. 9 spectrum analyzers 20 and 20’).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the power detector taught by Najile with the apparatus taught by Hafizovic such that a power detector such as a spectrum analyzer determines a power level of the signal from the low pass filter disclosed by Hafizovic.  The motivation would have been to analyze signal power characteristics of the demodulated signal during runtime or signal strength test/calibration intervals as suggested by Najile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863